Citation Nr: 0636345	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic liver 
disease secondary to chronic Hepatitis C for compensation 
purposes.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Louis A. DeMier, esq.



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  
The veteran also had periods of active duty for training and 
inactive duty for training active duty following his 
enlistment in the National Guard in July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claims on appeal.

A September 2004 rating action denied service connection for 
hearing loss and the veteran filed a timely notice of 
disagreement.  The RO issued a statement of the case on this 
matter in August 2005, but the veteran did not appeal and the 
Board does not have jurisdiction of that matter at this time.  


FINDINGS OF FACT

1.  There is no competent evidence of record reflecting that 
the veteran has or has had PTSD.

2.  The veteran did not exhibit tinnitus in service; a clear 
preponderance of the evidence of record is against a finding 
that the veteran's tinnitus is related to service.

3.  A preponderance of the competent evidence of record 
indicates the veteran's Hepatitis C is most likely due to his 
history of intravenous (IV) drug abuse.

4.  A March 2000 Board decision found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.

5.  The evidence received since the March 2000 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2006).

3.  Chronic liver disease secondary to Hepatitis C was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2006).

4.  The March 2000 decision of the Board, which denied 
service connection for a psychiatric disability, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

5.  The evidence received since the March 2000 Board 
decision, which denied service connection for a psychiatric 
disability, is not new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability have not been met.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001, 
February 2002, September 2003, and May 2004.  The originating 
agency essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, private treatment records, and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   In a May 2006 letter, the RO advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board also points out, as to the issue of new and 
material evidence for a psychiatric disorder, that the 
provisions of 38 C.F.R. § 3.156(a) regarding new and material 
claims were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records, private 
treatment records, and reports of VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may be granted for disability that is proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 C.F.R. § 3.310; Allen, supra.  Also, certain disorders may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

However, direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct, 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs. The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the veteran's willful misconduct.

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances
other than alcohol to enjoy their intoxicating effects.  38 
U.S.C.A. §§ 105, 110, 1121, 1131, 1301, 1521(a) (West 2002); 
38 C.F.R. § 3.301 (2006).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, numerous medical records in the veteran's claims file 
show diagnoses of other psychiatric disorders, to include 
bipolar disorder, an anxiety disorder, depression, and 
polysubstance abuse.  However, the veteran has never been 
diagnosed with PTSD.  Two outpatient treatment records from 
December 2003 note a diagnosis of anxiety disorder, and 
propose to rule out a diagnosis of PTSD; however, the veteran 
was never actually given a diagnosis of PTSD subsequent to 
that.  A VA examination report of February 1981 diagnosed the 
veteran with undifferentiated schizophrenia and a history of 
alcohol abuse.  A VA examination report of March 2002 
diagnosed the veteran with bipolar disorder and polysubstance 
abuse in remission; the examiner at that time indicated that, 
based on the veteran's record, military history, and 
evaluations, he could find no stressors nor any reason to 
diagnose PTSD for the veteran.

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is being claimed.  With no finding that the veteran has ever 
had a diagnosis of PTSD at any time, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

Again taking into account all relevant evidence, the Board 
finds that service connection for tinnitus is denied.  
Initially, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, 
tinnitus.  There is no evidence in the veteran's service 
medical records that he sustained any head injury or acoustic 
trauma in service to which tinnitus could be related.  The 
earliest evidence of record showing that the veteran has a 
diagnosis of tinnitus is the report of a November 1980 VA 
examination, which noted that the veteran reported a constant 
tinnitus at that time, however, the veteran was noted to have 
hearing within normal limits.  VA audiological assessment 
dated October 2003 also noted the veteran's report of 
tinnitus; however the veteran was found to have essentially 
normal hearing at that time, and was not diagnosed with 
tinnitus.  Considering that there is no evidence of record 
which indicates that the veteran was diagnosed with tinnitus 
any earlier than over four years after his separation from 
service, that no evidence has been presented relating the 
veteran's complaints of tinnitus to service, and that the 
evidence of record does not appear to show that the veteran 
is currently diagnosed with tinnitus, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for tinnitus.

Finally, taking into account all relevant evidence, the Board 
finds that service connection for chronic liver disease 
secondary to chronic Hepatitis C is denied.  In this regard, 
the Board does note that some evidence suggests the veteran's 
Hepatitis C is related to service.  The veteran had Hepatitis 
B in service, which is not caused by the same virus as 
Hepatitis C.  However, a private physician, in a letter dated 
December 2003, indicated that, in his opinion, the veteran 
was infected during military service.  Furthermore, while a 
VA examiner, in the report of an October 2003 VA examination, 
indicates that there is no way to tell when the veteran first 
contracted Hepatitis C; in an addendum to that examination 
report, dated September 2004, the examiner indicates that in 
her opinion, it is at least as likely as not that the veteran 
acquired Hepatitis C at the same time that he acquired 
Hepatitis B, considering that Hepatitis B and C share some 
similar risk factors for infection.  This evidence therefore 
tends to indicate that the veteran acquired both Hepatitis B 
and Hepatitis C in service.  However, the examiner at that 
time also indicated that the most likely cause for Hepatitis 
C infection in the veteran was his history of intravenous 
drug use.

While the veteran denied substance abuse in service at the 
time he was treated for Hepatitis B, and also denied the use 
of heroin during his October 2003 VA hepatitis examination, a 
report of March 2002 VA psychiatric examination indicates 
that the veteran admitted the use of hashish and heroin while 
stationed in Germany.  The veteran does not appear to have 
any other risk factors for Hepatitis C.  While he does have a 
tattoo, this was apparently done subsequent to his service, 
and the veteran reported it was done after his diagnosis of 
Hepatitis C.

In sum, the evidence of record relates the veteran's 
Hepatitis C to his drug abuse, and the Board also notes that 
the veteran's claim was filed after October 31, 1990.  
Therefore, his claim for service connection for chronic liver 
disease secondary to chronic Hepatitis C must be denied.  See 
38 C.F.R. § 3.301 (2006).

As the preponderance of the evidence is against all these 
claims of entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.

As noted above, the Board, in March 2000, denied the veteran 
service connection for a psychiatric disability.  Governing 
statutory and regulatory provisions stipulate that both 
unappealed rating decisions and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).

The provisions of 38 C.F.R. § 3.156(a), in effect at the time 
this claim was filed, provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."   Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The evidence on file at the time of the previous denial 
included a report of VA examination dated November 1980, 
which found the veteran to have a diagnosis of 
undifferentiated schizophrenia, and VA and private treatment 
records showing various psychiatric diagnoses.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim for service 
connection for a psychiatric disability.  In this regard, the 
Board notes that the veteran's claim was denied in March 2003 
based on the fact that there was no medical evidence linking 
any of the veteran's then diagnosed psychiatric disabilities 
to service.  Evidence received since that time continues to 
show that the veteran has various psychiatric disorders, to 
include a bipolar disorder, anxiety disorder, depression, and 
polysubstance abuse.  However, no evidence has been submitted 
which links any of these psychiatric diagnoses to service.  
The additional evidence is only cumulative in nature.  
Finally, the Board points out that any lay statements and 
testimony made by the claimant to the effect that he suffers 
from a psychiatric disability as a result of his service is 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108 
(West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's March 2003 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic liver disease 
secondary to chronic Hepatitis C for compensation purposes is 
denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


